           Case 3:19-cv-00422-MMD-CLB Document 30 Filed 02/24/21 Page 1 of 1




 1

 2

 3                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 4
       RICKIE REY MELENDEZ,                            Case No.: 3:19-CV-0422-MMD-CLB
 5
             Plaintiff,                                ORDER
 6
      v.
 7
      SGT. BOBBY ADKINS, et al.,
 8
             Defendants.
 9

10

11
            Defendants= motion for leave to take deposition of incarcerated plaintiff (ECF No.
12
     28) is GRANTED. The deposition shall be conducted in one of the following manners: 1)
13
     in person at plaintiff=s place of confinement; 2) by video; or 3) telephonically and shall be
14
     scheduled at a time that is conducive to prison security. Following the deposition,
15
     defendants shall provide a copy of the deposition transcript to the plaintiff.
16
            IT IS SO ORDERED.
17
            DATED: February 24, 2021.
18
                                                _______________________________
                                                CARLA BALDWIN
19
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23



                                                   1
